Citation Nr: 1201543	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-38 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for pseudofolliculitis barbae, claimed as razor bumps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007, to include service in the Southwest Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying entitlement of the Veteran to service connection for bilateral wrist and knee disorder and pseudofolliculitis barbae.  The Board remanded those issues to the RO in Phoenix, Arizona, via the VA's Appeals Management Center (AMC) so that additional development could be undertaken, and following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

The  issue of entitlement to service connection for hair loss was raised by the Veteran at his travel board hearing in December 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of the Veteran's entitlement to service connection for pseudofolliculitis barbae, claimed as razor bumps, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDING OF FACT

Bilateral knee and wrist disorders, currently diagnosed as bilateral wrist and knee strain, did not originate in service or as a result of service or any event thereof; there is no showing of arthritis of either knee or wrist within the one-year period immediately following service.  


CONCLUSION OF LAW

Bilateral wrist and knee disorders were not incurred in or aggravated by service, nor may arthritis of either wrist or knee be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The issues of the Veteran's entitlement to service connection for bilateral knee and wrist disorders was remanded by the Board in February 2010, in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that neither the appellant, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claims for service connection for bilateral knee and wrist disabilities, herein denied, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the November 2007 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claims in question in October 2009, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA examinations, one of which yielded a less than clear nexus opinion and in part led to the Board's remand of February 2010 seeking clarifying medical opinions.  The more recent examination disclosed current disablement of the wrists and knees, but yielded no opinion as to a nexus between any such disorder and military service or any event thereof.  The examination report from that evaluation is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented, as it addressed the disabilities at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinion provided was accompanied by a stated rationale.  No objection as to the conduct of that examination is voiced by the Veteran or his representative.  Accordingly, further development action relative to the claimed bilateral knee and wrist disorders is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that one will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

That initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the Government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that he veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27  (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258  (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and- unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as is the case here, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Notice is taken, too, that 38 U.S.C.A. § 1154(b)  does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Analysis

The Veteran alleges that he sustained an injury to his knees when he was in Iraq and in close proximity to the detonation of an improvised explosive device (IED).  He further indicates that his wrists were productive of pain and other manifestations while on active duty and that he received inservice medical treatment for his wrists, as well as his knees.  

No knee or wrist disorder was noted on an enlistment medical examination in August 2003, and despite the historical account offered by the Veteran at that time that he had received right knee stitches at the age of 17 years, the absence of any notation of a knee or wrist disorder at service entrance raises a presumption of soundness as to each claimed disorder.  In addition, the record does not contain clear and unmistakable evidence that any claimed disorder preexisted service, such as might overcome the aforementioned presumption of soundness.  The end result is that this case focuses on whether any claimed disorder originated in service or is otherwise related to military service or any event thereof.  

Service treatment records in no way verify the detonation of an IED leading to an injury of one or both knees; however, as this incident occurred in a combat zone where the Veteran was subject to enemy attack, the Board accepts the Veteran's otherwise credible account of an inservice knee injury.  Service treatment records on the other hand denote but a single occasion, occurring in November 2003, on which the Veteran sought medical assistance for a complaint involving the right knee.  At that time, the Veteran complained of right knee pain of two days' duration; the diagnosis was of "overuse, right knee."  On a postdeployment medical examination in January 2005, the Veteran reported having experienced muscle and joint pains during deployment; no pertinent abnormality or diagnosis was identified.  In September 2005, he sought medical assistance for nontraumatic right wrist pain of three months' duration; the assessment was of tendonitis.  No pertinent abnormality or diagnosis was set forth on a separation medical examination in August 2007.  

Notwithstanding the inservice knee injury, residuals of that injury are not shown in service or thereafter.  Only the right knee and right wrist were treated in service, and each on only one occasion, and, as stated by the Veteran, medical assistance was not sought or received for his bilateral knee or wrist disorder at any point postservice.  

In order to better understand the relationship between the claimed disorders and military service, VA evaluated the Veteran in August 2009 and December 2010, with such examinations disclosing the presence of bilateral knee and wrist strain, without a showing of arthritis.  The opinion offered in August 2009 was that it was "less likely as not (50/50 probability)" that the Veteran's wrist and knee disorders were permanently aggravated by service.  Given the ambiguity and contradiction of that opinion, the same VA examiner when asked to clarify the relationship between the claimed entities and service determined in December 2010 that there was no clear and unmistakable evidence that the Veteran had bilateral knee or wrist disorders prior to service, but also concluded that it was less likely as not , i.e., less than a 50/50 probability, that the current disorders of the wrists and knees were related to the wrist and knee conditions identified in service.  The rationale provided was, in part, that service treatment records demonstrated one-time treatment for each such disorder, without any showing of further inservice medical treatment.  Also noted was the Veteran's account on a postdeployment examination in June 2005 that that, while he had joint pain and swelling while deployed, he had none currently and felt he was in very good health without having developed any medical problems while deployed.  

The Veteran himself alleges that he had an inservice injury involving the knees and resulting knee disablement, and that his bilateral wrist disorder originated in service.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  And, in this instance, the Board accepts his account of an inservice injury and treatment for his knee and wrist disorders in service.  

Lacking in this case, however, is persuasive evidence that the inservice knee injury was productive of chronic disablement of either knee or that chronic disability of either wrist originated in service.  Only single inservice occasions for treatment of right wrist and knee pain are shown and the record does not otherwise support the presence of disabling residuals of either knee or wrist for years thereafter.  Lacking as well is any medical finding or opinion specifically linking any current disorder of the knee or wrist to service or any event thereof, and, in this regard, the Veteran is not shown to be competent to offer a medical diagnosis or opinion as to nexus, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  It, too, is noted that defined diagnoses as to disability of each knee and wrist, such as to render inapplicable the law and regulations governing claims for undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for bilateral knee or wrist disorders, and that being the case, the benefit of the doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for bilateral wrist and knee disorders is denied.  



REMAND

By its February 2010 remand, the Board directed the AMC to afford the Veteran a VA medical examination as to his claim for service connection for pseudofolliculitis barbae.  On remand, it was reported that a VA examination involving the skin was cancelled on December 14, 2010, due to the Veteran's failure to report.  However, the record indicates that the Veteran was present at the VA Medical Center in Phoenix, Arizona, on December 13, 2010, for a VA joints examination and does not include any correspondence advising the Veteran to report for a VA skin examination on the date in question.  The Compensation and Pension Exam Inquiry, printed on November 20, 2010, in part for the purpose of requesting the above-noted VA skin examination contains an incorrect address for the Veteran and, thus, it cannot reasonably be held that in fact the Veteran was adequately informed of the date, time, and location of the VA skin examination.  Remand to permit the Veteran to be examined and to obtain a medical opinion as to the service incurrence or aggravation of the claimed skin disorder is deemed necessary.  

Notice, too, is taken that the Veteran at his December 2009 hearting testified that, while on active duty, he received five of the prescribed eight laser treatments for his pseudofolliculitis barbae, but was unable to complete the required therapy prior to his deployment to Iraq in 2007.  There is no record of any laser treatments in the service treatment records now on file and further efforts are needed to obtain those records and, if unavailable, a formal determination by the AMC or its designees to that effect will be necessary.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain a complete set of service treatment records relating to the medical assistance offered for treatment of the Veteran's pseudofolliculitis barbae, to include laser therapy, for inclusion in his VA claims folder.  Efforts to obtain these and any other Federal records must continue until it is determined that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Obtain pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Contact the Veteran in writing and request a written response as to his willingness to undergo a VA skin examination, and, if he indicates a willingness to report, afford him a VA skin examination in order to ascertain the nature and etiology of his pseudofolliculitis.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  The examination should entail a complete medical history, a thorough physical evaluation, and any diagnostic testing deemed necessary by the examiner.  All applicable diagnoses should then be fully detailed.  

The examiner must then furnish a professional opinion with supporting rationale as to whether the evidence is wholly unequivocal that the Veteran's pseudofolliculitis barbae existed prior to service and did not undergo inservice aggravation.  If the answer to the foregoing is in the negative, then the examiner is asked to offer a professional opinion and supporting rationale as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed pseudofolliculitis barbae began in or is otherwise related to the Veteran's active military service. 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against that matter.  More likely and as likely support the claim; less likely weighs against the claim

4.  Lastly, adjudicate the issue of entitlement to service connection for pseudofolliculitis barbae.  If the decision is adverse to the Veteran in any way, issue the Veteran and his representative a supplemental statement of the case.  Provide an appropriate period of time in which they may respond, and then return the appeal to the Board for appellate review. 

The Veteran need take no action until otherwise notified.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


